DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 30 August 2018 are accepted.
Information Disclosure Statement
The information disclosure statements filed 28 May 2020 and 22 October 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 15 recite “the mounting machine.” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 7-9 and 16-18 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 112(d) – Improper Dependent Claims
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 recites “The computer device according to claim 19.” However, claim 19 is not a computer device. Claim 19 currently recites “A computer readable medium.” Examiner suggests amending claim 20 to recite “The non-transitory computer readable medium according to claim 19, ….”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101 – Nonstatutory
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP §2106.03.
Claim 19 is directed to “A computer readable medium.” Computer-readable media can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Applicant’s Specification page 44 further specifically states “machine readable medium may be a machine readable signal medium.” Examiner recommends amending the claim preamble to 
Claim 20 depends from claim 19 and fails to further limit the “computer readable medium” to non-transitory media.
Claim Rejections - 35 USC § 101 – Abstract Idea Streamlined Analysis
The instant claims are directed towards calibration of multi-line laser radar. The claims involve mathematical calculations but are viewed as similar in subject matter as the claims at issue in Thales Visionix Inc. v. US, 850 F. 3d 1343 (Fed. Cir. 2017) (Claims directed towards improved calculation for an inertial tracking system). Thales Visionix at 1348-1349 states:
These claims are not merely directed to the abstract idea of using "mathematical equations for determining the relative position of a moving object to a moving reference frame," as the Claims Court found. Thales, 122 Fed.Cl. at 252. Rather, the claims are directed to systems and methods that use inertial sensors in a non-conventional *1349 manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame.
Similar rationale applies to the instant claims. The coordinate systems claimed are reference frames. Calibrating the parameters of the multi-line laser radar is reducing the errors in measuring the position of surrounding objects which are scanned. Accordingly, Examiner finds the instant claims are eligible under §101 subject matter eligibility.
Claim Interpretation – Target/Objective Function
The Specification and claims recite the term “target function.” This phrasing appears to be a minor translation error and is intended to refer to an “objective function.” In particular, Specification page 27 describing step (209) and (210) states: “obtaining a value of the corresponding external parameter             
                
                    
                        T
                    
                    
                        b
                        ,
                        s
                    
                
            
         and internal parameter             
                I
            
         when the target function takes the minimal value.” Determining parameters that optimize by minimizing the target function is consistent with prior art optimization of minimizing an objective function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alismail, H. & Browning, B. “Automatic Calibration of Spinning Actuated Lidar Internal Parameters” J Field Robotics, vol. 32, no. 5, pp. 723-747 (2015) [herein “Alismail”] in view of Levinson, J. & Thrun, S. “Unsupervised Calibration for Multi-Beam Lasers” 12th Int'l Symposium on Experimental Robotics, vol. 79, pp. 179-193 (2014) [herein “Levinson”].
Claim 1 recites “1. A parameter calibration method of a multi-line laser radar.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 1 further recites “wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
Claim 1 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 1 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            .” The mapping from                 
                    X
                
             to                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
                
                    ρ
                
             from polar to Cartesian coordinates using the current position of the lidar rotating mirror                 
                    θ
                
            . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 1 further recites “building a target function between data of points collected by the multi-line laser radar and data of matching points nearest to the points in the 3D scenario model, under the same coordinate system.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                
                    f
                    
                        
                            X
                            ,
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                            ,
                            H
                        
                    
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ∈
                                X
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    H
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            φ
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            ,				(7)
where                 
                    
                        
                            n
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            y
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                        
                        
                            T
                        
                    
                
             is a unit normal at point                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the first half-scan,                 
                    
                        
                            w
                        
                        
                            i
                        
                    
                    ∈
                    
                        
                            0,1
                        
                    
                
             is a weight indicating our confidence of the estimated normal/correspondences, and                 
                    
                        
                            x
                        
                        
                            φ
                            
                                
                                    i
                                
                            
                        
                        
                            '
                        
                    
                
             is the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the other half-scan, where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is a target function between data points collected by the laser radar and corresponding points in the 3D scenario model. The conversion                 
                    φ
                    
                        
                            i
                        
                    
                
             which returns the corresponding index based on the closest point is a matching of points to nearest points.
Claim 1 further recites “calibrating the parameters of the multi-line laser radar according to the target function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of Levenberg-Marquardt.” Solving for the parameters using the cost function [Eq. (7)] is calibrating the parameters according to the target function. Alismail equation 7 is the target function.
Claim 2 further recites “2. The method according to claim 1, wherein the aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model specifically comprises: aligning respective position points to corresponding positions in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            .” The mapping from                 
                    X
                
             to                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                 
                    ρ
                
             from polar to Cartesian coordinates using the current position of the lidar rotating mirror                 
                    θ
                
            . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Obtaining triangulated points in space is aligning the points into corresponding positions in the 3D scenario model.
Claim 2 further recites “obtaining a conversion parameter at respective position points after the alignment from a coordinate system of a mounting machine mounted with the multi-line laser radar to a coordinate system of the 3D scenario model.” Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                 
                    ρ
                
             from polar to Cartesian coordinates using the current position of the lidar rotating mirror                 
                    θ
                
            . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
The conversion of equation (1) are respective conversion parameters to align to a coordinate system of the 3D scenario model. Obtaining triangulated points in space is aligning the points into corresponding positions in the 3D scenario model.
Claim 2 further recites “according to the conversion parameter at respective position points from the coordinate system of the mounting machine mounted with the multi-line laser radar to the coordinate system of the 3D scenario model, and an internal parameter and an external parameter of the multi-line laser radar, converting the point cloud data collected by the multi-line laser radar at respective position points to corresponding coordinates in the 3D scenario model, so that the point cloud data collected at respective position points and the 3D scenario model belong to the same coordinate system.” See Alismail page 725 section 2.2 discussed immediately above. Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system. The resulting triangulated points in space are points that belong to the same coordinate system.
Alismail title and section 2 page 725 right column first paragraph last sentence discloses “the calibration of internal parameters.”
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph and footnote 1 teaches “In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1 [1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 3 further recites “3. The method according to claim 2, wherein the step of, according to the conversion parameter at respective position points from the coordinate system of the mounting machine mounted with the multi-line laser radar to the coordinate system of the 3D scenario model, and an internal parameter and an external parameter of the multi-line laser radar, converting the point cloud data collected by the multi-line laser radar at respective position points to corresponding coordinates in the 3D scenario model specifically comprises:
taking                 
                    
                        
                            r
                        
                        
                            j
                        
                    
                
             as raw data at any point j in the point cloud collected by the multi-line laser radar at the ith position point, and calculating coordinates of the point j in the coordinate system of the mounting machine by using the equation 
                
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            
according to the internal parameter                 
                    I
                
             of the multi-line laser radar, the conversion function for converting the raw data into the multi-line laser radar coordinate system, and the conversion parameter from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar, wherein                 
                    
                        
                            r
                        
                        
                            j
                        
                    
                    ∈
                    
                        
                            R
                        
                        
                            i
                        
                    
                
            ,                 
                    
                        
                            R
                        
                        
                            i
                        
                    
                
             is a set of raw data collected by the multi-line laser radar at the ith position;                 
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
             is the conversion function from the raw data to the multi-line laser radar coordinate system;                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                
             is a set of conversion parameters from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar,                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                    =
                    
                        
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                                
                                    i
                                
                            
                        
                    
                
            , wherein                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                        
                            i
                        
                    
                
             is the conversion parameter from the coordinate system of the ith multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar;                 
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                
             is the coordinates of the point j in the coordinate system of the mounting machine; calculating coordinates of the point j in the coordinate system of the 3D scenario model by using equation
                
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                
            
according to a conversion parameter                 
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                
             at the ith position point from the coordinate system of the mounting machine to the coordinate system of the 3D scenario model, and coordinates                 
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                
             of the point j in the coordinate system of the mounting machine; wherein                 
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                
             is coordinates of the point j in the coordinate system of the 3D scenario model.
Examiner recognizes the above two equations of the two conversions can be combined using the substitution principle and replacing                 
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                
             with how it is defined in the first equation. This yields the equation:
                
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            
This shows there are three components: (a) the two conversions                 
                    T
                
             and (b) the conversion                 
                    L
                
            .
Alismail page 725-726 section 2.2 discusses two of these conversions regarding the “lidar frame” and the “actuator’s frame” respectively. The lidar frame corresponds to a first conversion                 
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            . Conversion into the actuator’s frame corresponds to a second conversion involving the two conversion                 
                    T
                
            .
Specifically, Alismail page 726 left column section .2.2 equation (2) discloses:
the point in the actuator frame is given by
                
                    
                        
                        
                            A
                        
                    
                    
                        
                            x
                        
                        
                            i
                            j
                        
                    
                    =
                    
                        
                        
                            A
                        
                    
                    
                        
                            R
                        
                        
                            z
                        
                    
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    j
                                
                            
                        
                    
                    
                        
                        
                            A
                        
                    
                    
                        
                            H
                        
                        
                            L
                        
                    
                    
                        
                        
                            L
                        
                    
                    x
                    
                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                    
                
            ,				(2)
Here, the two conversions R and H correspond to the two conversions T. The conversion                 
                    L
                
             into the lidar frame corresponds to the conversion                 
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            .
                
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                
             is interpreted specifically as an extrinsic calibration, then Examiner notes Alismail does not discuss external calibration. However, in analogous art of LIDAR calibration, Levinson section 2 page 182 first paragraph teaches “The location of the LIDAR unit relative to the vehicle’s coordinate frame will be expressed with an x (longitudinal), y (lateral), and z (height) offset along with roll, pitch, and yaw angles. The (0, 0, 0) reference point and reference orientation is specified by the coordinate system being used, i.e. the three-dimension point and orientation that the vehicle’s positioning system considers to be the origin.” Levinson page 182 second paragraph continues “Local pose data may be acquired … from an integrated GPS/IMU system.” The local pose data with corresponding definition for origin for the coordinate system being used is respective transformation from the mounting machine position to the coordinate system of the 3D scenario model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 4 further recites “4. The method according to claim 3, wherein the building a target function between data of points collected by the multi-line laser radar and data of matching points nearest to the points in the 3D scenario model, under the same coordinate system specifically comprises:
setting a weight                 
                    w
                    
                        
                            p
                        
                    
                    =
                    f
                    
                        
                            c
                            
                                
                                    p
                                
                            
                        
                    
                
             and a normal direction                 
                    n
                    
                        
                            p
                        
                    
                
             of points p in the 3D scenario model; wherein                 
                    c
                    
                        
                            p
                        
                    
                
             is a scalar function, which measures a curve degree of a model surface adjacent to point p; function                 
                    f
                    
                        
                    
                
             is a monotone function to map                 
                    c
                    
                        
                            p
                        
                    
                
             to between 0 and 1; a value of                 
                    w
                    
                        
                            p
                        
                    
                
             is closer to 1 in a flatter region of the surface adjacent to the point p measured by                 
                    c
                    
                        
                            p
                        
                    
                
            , otherwise the value of                 
                    w
                    
                        
                            p
                        
                    
                
             is closer to 0 in a more curved region of the surface adjacent to the point p measured by                 
                    c
                    
                        
                            p
                        
                    
                
            ;                 
                    n
                    
                        
                            p
                        
                    
                
             is the normal direction of the point p;
obtaining coordinates m of a matching point nearest to coordinates                 
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                
             of the point j in the 3D scenario model collected at the ith position point, and obtaining a weight                 
                    w
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             and a normal direction                 
                    n
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             of the matching point m;
building a target function using the following formula according to the coordinates                 
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                
             of the point j in the coordinate system of the 3D scenario model, the coordinates                 
                    
                        
                            m
                        
                        
                            j
                        
                    
                
             of the matching point, and the weight                 
                    w
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             and the normal direction                 
                    n
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             of the matching point                 
                    
                        
                            m
                        
                        
                            j
                        
                    
                
            ;
                
                    E
                    
                        
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                            
                            ,
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                            ,
                            I
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    ρ
                                    
                                        
                                            w
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    n
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            ,
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                            ∈
                            M
                             
                        
                    
                
            
where                 
                    E
                    
                        
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                            
                            ,
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                            ,
                            I
                        
                    
                
             is a target function;                 
                    ρ
                    
                        
                            ∙
                        
                    
                
             is a loss function;                 
                    
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             is transposition of the normal direction                 
                    n
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
             of the matching point m;                 
                    M
                
             is a set of points in the 3D scenario model;                 
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                    
                    =
                    
                        
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    i
                                
                            
                        
                    
                
             and is a set of conversion parameters                 
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                
             of all i position points from the coordinate system of the mounting machine to the coordinate system of the 3D scenario model.
Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                
                    f
                    
                        
                            X
                            ,
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                            ,
                            H
                        
                    
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ∈
                                X
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    H
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            φ
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            ,				(7)
where                 
                    
                        
                            n
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            y
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                        
                        
                            T
                        
                    
                
             is a unit normal at point                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the first half-scan,                 
                    
                        
                            w
                        
                        
                            i
                        
                    
                    ∈
                    
                        
                            0,1
                        
                    
                
             is a weight indicating our confidence of the estimated normal/correspondences, and                 
                    
                        
                            x
                        
                        
                            φ
                            
                                
                                    i
                                
                            
                        
                        
                            '
                        
                    
                
             is the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the other half-scan, where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
Alismail equation (7) is an objective function which corresponds with the claimed target function. Alismail page 725 section 2 second paragraph discloses “we deal with multiple returns by simply using the first. … to reject reasonable multiecho responses.” Only using the first return in the case of multiple returns is a loss function of losing the respective duplicate multiple returns. The weight                 
                    
                        
                            w
                        
                        
                            i
                        
                    
                    ∈
                    
                        
                            0,1
                        
                    
                
             in equation (7) is a weight                 
                    w
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
            . The transpose normal                 
                    
                        
                            n
                        
                        
                            i
                        
                        
                            T
                        
                    
                
             is a transposition of a normal direction                 
                    
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
            . The comparison                 
                    
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            -
                            H
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    
                
             corresponds with the comparison                 
                    
                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                            -
                            
                                
                                    p
                                
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    
                
            .
Alismail is iterated over a single loop for                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                    ∈
                    X
                
             while the claim is a double loop over i and j. However, in analogous art of LIDAR calibration, Levinson page 182 equation (1) and page 184 equation (2) teach energy functions with double iteration over two indices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
5. The method according to claim 4, wherein the calibrating the parameters of the multi-line laser radar according to the target function specifically comprises: optimizing a conversion parameter                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                
             in the target function from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar, to make the target function converge; jointly optimizing the                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                
             and internal parameter                 
                    I
                
             in the target function to enable the target function to take a minimal value; obtaining a value of the corresponding                 
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                
             and internal parameter                 
                    I
                
             when the target function takes the minimal value, respectively as the external parameter and internal parameter after calibration of the multi-line laser radar.” Alismail page 727 left column section 3 third paragraph discloses “This nonlinear weighted least-squares optimization problem can be solved efficiently with standard methods.” Solving the least-squares optimization is minimizing equation (7).
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph and footnote 1 teaches “In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1 [1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters, i.e. jointly. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters. Performing the calibrations until they converge is making the target function(s) converge. The resulting calibrated intrinsic and extrinsic parameters are the respective external and internal parameters after calibration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Dependent claim 6 is substantially similar to claim 2 above except claim 6 does not recite using external parameters. Claim 6 is rejected for the same reasons as claim 2 above.
Dependent claims 7 and 8 are substantially similar to claims 3 and 4 above except claim 7 recites a single conversion                 
                    
                        
                            T
                        
                        
                            m
                            ,
                            s
                        
                        
                            i
                        
                    
                
             to convert from the laser radar coordinate system to the 3D scenario model coordinate system. In contrast, claim 3 recites converting from the laser radar coordinate system to a mounting machine coordinate system, and then converting from the mounting machine coordinate system to the 3D scenario coordinate system. Claims 7 and 8 are rejected for the same reasons as claims 3 and 4 above, except the two conversions related to the two T may be regarded as a single combined conversion.
Dependent claim 9 is substantially similar to claim 5 above and is rejected for the same reasons.
Claim 10 recites “10. A computer device, where the device comprises: one or more processors, a storage for storing one or more programs.” Alismail abstract discloses “Actuated lidar, … has been used heavily in a wide variety of field robotics applications.” Robotics applications are computer controlled including a computer processor and storage for robotics applications.
Claim 10 further recites “a multi-line laser radar is configured to collect point cloud data at a plurality of position points in the calibration scenario; the 3D scanner and the multi-line laser radar are respectively communicatively connected with the processor to transmit the collected data to the processor.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a parameter calibration method of a multi-line laser radar.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
Claim 10 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 10 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            .” The mapping from                 
                    X
                
             to                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                 
                    ρ
                
             from polar to Cartesian coordinates using the current position of the lidar rotating mirror                 
                    θ
                
            . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 10 further recites “building a target function between data of points collected by the multi-line laser radar and data of matching points nearest to the points in the 3D scenario model, under the same coordinate system.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                
                    f
                    
                        
                            X
                            ,
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                            ,
                            H
                        
                    
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ∈
                                X
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    H
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            φ
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            ,				(7)
where                 
                    
                        
                            n
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            y
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                        
                        
                            T
                        
                    
                
             is a unit normal at point                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the first half-scan,                 
                    
                        
                            w
                        
                        
                            i
                        
                    
                    ∈
                    
                        
                            0,1
                        
                    
                
             is a weight indicating our confidence of the estimated normal/correspondences, and                 
                    
                        
                            x
                        
                        
                            φ
                            
                                
                                    i
                                
                            
                        
                        
                            '
                        
                    
                
             is the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the other half-scan, where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is a target function between data points collected by the laser radar and corresponding points in the 3D scenario model. The conversion                 
                    φ
                    
                        
                            i
                        
                    
                
             which returns the corresponding index based on the closest point is a matching of points to nearest points.
Claim 10 further recites “calibrating the parameters of the multi-line laser radar according to the target function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of 
Dependent claims 11-18 are substantially similar to claims 2-9 above and are rejected for the same reasons.
Claim 19 recites “19. A computer readable medium on which a computer program is stored.” Alismail abstract discloses “Actuated lidar, … has been used heavily in a wide variety of field robotics applications.” Robotics applications are computer controlled including a computer processor and storage for robotics applications.
Claim 19 further recites “wherein the program, when executed by a processor, implements a parameter calibration method of a multi-line laser radar.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
Claim 19 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                 
                    X
                
             and                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             respectively. Without loss of generality the points set                 
                    X
                
             is point cloud data collected by a to-be calibrated laser radar and the other point set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 19 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            .” The mapping from                 
                    X
                
             to                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
             is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                 
                    ρ
                
             from polar to Cartesian coordinates using the current position of the lidar rotating mirror                 
                    θ
                
            . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 19 further recites “building a target function between data of points collected by the multi-line laser radar and data of matching points nearest to the points in the 3D scenario model, under the same coordinate system.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                
                    f
                    
                        
                            X
                            ,
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                            ,
                            H
                        
                    
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ∈
                                X
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    H
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            φ
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            ,				(7)
where                 
                    
                        
                            n
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            y
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                        
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                        
                        
                            T
                        
                    
                
             is a unit normal at point                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the first half-scan,                 
                    
                        
                            w
                        
                        
                            i
                        
                    
                    ∈
                    
                        
                            0,1
                        
                    
                
             is a weight indicating our confidence of the estimated normal/correspondences, and                 
                    
                        
                            x
                        
                        
                            φ
                            
                                
                                    i
                                
                            
                        
                        
                            '
                        
                    
                
             is the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the other half-scan, where                 
                    φ
                    
                        
                            i
                        
                    
                    :
                    
                        
                            X
                        
                    
                    →
                    
                        
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    
                
             is a function that returns the index of the corresponding point to                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             from the set                 
                    
                        
                            X
                        
                        
                            '
                        
                    
                
            . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is a target function between data points collected by the laser radar and corresponding points in the 3D scenario model. The conversion                 
                    φ
                    
                        
                            i
                        
                    
                
             which returns the corresponding index based on the closest point is a matching of points to nearest points.
Claim 19 further recites “calibrating the parameters of the multi-line laser radar according to the target function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of Levenberg-Marquardt.” Solving for the parameters using the cost function [Eq. (7)] is calibrating the parameters according to the target function. Alismail equation 7 is the target function.
Dependent claim 20 is substantially similar to claim 2 above and is rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10120068 B1 Wu; Kanzhi et al.
teaches
Calibration of laser sensors
US 9965870 B2 Claveau; Fabien et al.

Camera calibration method using a calibration target
CN 105866762 A ZHAO JIANGYI et al.

Laser-radar automatic calibration
Muhammad, N. & Lacroix, S. "Calibration of a Rotating Multi-Beam Lidar" IEEE Int'l Conf. on Intelligent Robots & Systems, pp. 5648-5653 (2010) *(cited by Alismail)

Page 5651 teaches a cost function based calibration function for aligning the x and y planes of a lidar frame.
Chen, C. & Chien, H. "On-Site Sensor Recalibration of a Spinning Multi-Beam LiDAR System Using Automatically-Detected Planar Targets" Sensors, vol. 12, pp. 13736-13752 (2012)

Calibration of a Velodyn HDL-64E with 64 laser emitter-sensor pairs. Section 3.1 equation (1) teaches parameters for converting a raw reading into 3D coordinates. Uses a planar target for automatic calibration to adjust intrinsic parameters.
Sheehan, M., et al. "Automatic Self-Calibration of a Full Field-of-View 3D n-Laser Scanner" 12th Int'l Symposium on Experimental Robotics, vol. 79, pp. 165-178 (2014) 

Entropy based calibration of three laser scanners mounted on a rotating plate. Page 167 figure 2 shows reference frame parameters for rotations and translations between coordinate systems.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        5 March 2021